Title: [1780 January 20th Thursday.]
From: Adams, John
To: 


      1780 January 20th Thursday. Although We endeavoured in Bil­bao to take as much Exercise as possible and to amuse ourselves as well as We could, and although the Attention and Hospitality of the House of Gardoqui had done every Thing in their Power to oblige Us, Our Residence in this place was nevertheless very far from being comfortable. We were all sick with violent Colds and Coughs, some of the Servants and Children were so ill that We lived under gloomy Apprehensions, of being detained a long time and perhaps loosing some of our Company. The Houses here as well as every where else were without Chimneys, fires or Windows, and We could find none of those Comforts and Conveniences to which We had been all accustomed from the Cradle, nor any of that sweet and quiet repose in Sleep upon which health and happiness so much depend. On the twentieth, however We summoned Resolution enough to take our departure from Bilbao, and passing over a mountainous Country and very bad roads arrived at the River or rather the Brook that divides Spain from France. The Houses in Biscay and Guipuscua appeared to be larger and more convenient than those in Gallicia, Castile or Leon, but the public Houses were much the same. In the last house in Spain We found one Chimney which was the only one We saw since We left that in the House of Mr. Detournelle the French Consul in Corunna. In our Course We saw a few Villages and particularly Fontarabbia at a distance. We reached St. John De Luz, the first Village in France, and there We dined. And never was a Captive escaped from Prison more delighted than I was, for every Thing here was clean, sweet and comfortable in Comparison of any Thing We had found in any part of Spain.
     